Citation Nr: 0336013	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  01-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition of JM as a "child" of the veteran 
on the basis of permanent incapacity for self-support prior 
to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1941 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. That rating decision denied the 
veteran's attempt to reopen his claim for a determination of 
permanent incapacity for self-support of his son.

In a July 2001 decision, the Board reopened the veteran's 
claim based on evidence that was new and material, and 
remanded the veteran's claim for further development.  The 
case has returned for appellate action.

The Board granted the appellant's motion to advance the case 
on the docket.


FINDINGS OF FACT

1.  The veteran's son was born in 1946 and attained 18 years 
of age in September 1964.

2.  The evidence of record does not demonstrate that the 
veteran's son was permanently unable to engage in 
substantially gainful employment prior to the time he reached 
the age of 18 years.


CONCLUSION OF LAW

Because he was not permanently incapable of self-support 
prior to attaining the age of 18 years, the veteran's son is 
not entitled to VA benefits as the helpless child of the 
veteran. 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.57, 3.356 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment).  As discussed below, VA fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, codified as amended at 38 U.S.C.A. §§ 5102 and 
5103 (West 2002). The Board finds that with respect to the 
claim addressed herein, the veteran was notified of the 
evidence required to grant his claim by the relevant 
statement and supplemental statement of the case, a Board 
remand, and correspondence from the RO.  

In January 2001, the appellant was sent a statement of the 
case. This document included the laws and regulations, as 
well as the evidence, used in deciding his claim to reopen 
and establish the claim. It also contained an explanation as 
to why the RO decided that the evidence of record did not 
support his claim. 

In July 2001, the Board issued a decision in which the Board 
reopened the veteran's claim based on new and material 
evidence and remanded the case for further development.  The 
Board discussed the VCAA in the decision and discussed the 
evidence necessary to prove the claim.  The Board cited that 
to be considered a "child" of a veteran, JM must be an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. §§ 101(4)(A)(ii) (West 2002); 38 C.F.R. 
§ 3.356(a) (2003).

Subsequent to the July 2001 Board remand, the RO issued a 
letter to the veteran in September 2001 explaining the 
evidence that the veteran had to supply and the steps he 
should take to help with the claim.  In the letter, the RO 
referred to the explanation of the law in the Board's July 
2001 Remand and listed the evidence that he should submit.  
The RO issued another letter to the veteran in April 2002.  
In this letter, the RO asked the veteran to provide a list 
containing the names of all health care professionals and/or 
facilities (private and governmental) where JM was treated 
for his disabilities since his birth in 1946.  The RO 
specifically requested information related to JM's treatment 
as a military dependent prior to his 18th birthday in 1964.  
The RO also requested information related to JM's marital 
status, including his prior marriage and divorce in 1974.  

In August 2003, the RO issued a supplemental statement of the 
case explaining what evidence was relied upon in rendering 
the decision and explained why that evidence did not support 
the claim. In addition, this SSOC included the new notice and 
assistance regulations adopted to implement the VCAA (38 
C.F.R. § 3.159 (2003)).  The veteran then submitted 
additional records and he was provided with another SSOC. 
Again, this explained why that additional evidence did not 
support his claim. In January 2003, he was sent 
correspondence informing him that his case was being sent to 
the Board and which noted that he could submit additional 
evidence.

The discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA. 
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claims. VCAA 
codified at 38 U.S.C.A. § 5103A (West 2002). As to this duty 
to assist, it is observed that the veteran's service medical 
records have been associated with the claims file, and the RO 
obtained the records of JM that were noted to be available, 
including records from the Social Security Administration 
(SSA). Under these circumstances, the Board finds that, as 
with the notice requirements of the VCAA, the development 
requirements of that law also have been met. The RO requested 
additional evidence and explained VA's legal duty to assist 
the veteran in the October 2001 letter from the RO, which was 
sent to the veteran's address of record and which notified 
him of the type of evidence necessary to substantiate his 
claims. It informed him that it would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received VA. See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

The Board emphasizes that the RO has made numerous attempts 
to obtain further information as to available medical 
evidence regarding the status of JM prior to his 18th 
birthday.  Based upon the above, it is found that the RO has 
informed the appellant of the information and evidence 
necessary to substantiate his claim. The RO has also notified 
him of what information and evidence was being obtained by VA 
and what information he needed to provide in support of his 
claim. For these reasons, further development is not needed 
to meet the requirements of the VCAA. See Quartuccio, 16 Vet. 
App. 183.  Therefore, the Board may proceed to address the 
merits of the veteran's claims.


II.  Relevant laws and regulations

The term "child" of the veteran includes an unmarried person 
who, before reaching the age of 18 years, became permanently 
incapable of self-support. 38 C.F.R. § 3.57(a) (2003).

For the purposes of determining eligibility for VA benefits, 
a child must be shown to be permanently incapable of self- 
support by reason of mental or physical defect at the date of 
attaining the age of 18 years. 38 C.F.R. § 3.356(a) (2003). 
Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his or her own efforts by reason of physical or 
mental defects. It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age may or may 
not be a normal situation, depending on the educational 
progress of the child, the economic situation of the family, 
indulgent attitude of the parents, and the like. 38 C.F.R. § 
3.356(b)(3) (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is 'an approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

After a careful review of the record, it is found that the 
appellant is not entitled to be considered the "child" of the 
veteran. The Board does not find that the appellant was 
permanently incapable of self-support prior to attaining the 
age of 18 years.  Although the evidence dated prior to JM's 
18th birthday shows that he was treated for cerebral palsy 
and other problems, the records do not show that he was 
permanently incapable of self-support prior to age 18.  

According to a September 1959 private outpatient treatment 
record, the veteran had been treated at the Children's 
Hospital in Columbus, Ohio, for a cerebral palsy evaluation.  
The examiner noted that JM had considerable tightness of the 
left Achilles tendon, which prevented him from striking his 
heel to the floor.  According to the examiner, JM had been 
playing softball during the summer months and was quite 
active.  It was felt that the lengthening of the left 
Achilles tendon would be advisable.

Another outpatient document revealed that JM had had bracing 
and passive stretching exercises for a mild spastic 
paraplegia since infancy.  On examination, JM had an almost 
normal gait, although he tended to be a little flexed at the 
hips and with fast walking he developed a varus deformity 
with his right foot and equinus with his left foot.  The 
examiner felt that since JM had some unsustained clonus on 
the right that the varus deformity may have been secondary to 
spasticity and that a Strayer type of recession would help 
inhibit his hyperactive reflexes.  In July 1960, a Strayer 
procedure was performed on the right foot, which was followed 
in September 1960 with a sliding type of Tendo-Achilles 
lengthening on the left.  According to outpatient notes in 
October and December 1960, JM's gait was described as quite 
satisfactory without crutches.  

The evidence of record dated after the veteran's 18th 
birthday, which was in September 1964, indicates that he was 
able to work and support himself.  According to Social 
Security Administration records, the veteran was divorced in 
1974 and employed until 1984.  The Social Security 
Administration assigned benefits from 1984 to 1989 and from 
1992.  

In April 2002, the veteran provided an Air Force medical 
record dated in November 1987.  According to the document, 
JM's medical sufficiency was noted to be established.  JM was 
considered incapable of self-support because of mental or 
physical incapacity and the incapacity itself, not merely the 
symptoms, had existed on a continuing basis since before JM's 
21st birthday.  However, the evidence of record dated prior 
to JM's 18th birthday shows that he was capable of self-
support.  Similar medical documents were submitted dated 
after 1970 indicating that the JM's condition existed prior 
to his 21st birthday.  These records are not persuasive 
because they do not establish that JM was permanently 
incapable of self-support prior to attaining the age of 18 
years.  

The veteran's son currently suffers from cerebral palsy, 
depression, and other disorders.  Nevertheless, there is no 
medical documentation that he was permanently incapable of 
self-support prior to age 18. While he was treated for 
cerebral palsy and related disorders of the lower extremities 
prior to his 18th birthday, there is no medical evidence that 
shows that this condition permanently precluded him from 
engaging in self-supporting employment. In the absence of 
objective medical documentation, it is found that 
helplessness prior to the time of attaining the age of 18 
within the meaning of the applicable laws and regulations has 
not been demonstrated.

In conclusion, it is found that the preponderance of the 
evidence is against a finding of entitlement to recognition 
of the veteran's son as the helpless child of the veteran.


ORDER

Recognition of the appellant as the child of the veteran is 
denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



